 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10    RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
11                       Plaintiffs,
12            v.                                       ORDER
13    EDMUND G. BROWN, JR., et al.,
14                       Defendants.
15

16                  On December 11, 1995, the court entered an order referring this matter to a special

17   master and directing that the special master’s fees and expenses be borne by the defendants as

18   part of the costs of this action. A significant amount of work remains to be done by the special

19   master and additional funds are required to pay his fees and expenses.

20                  Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

21                  1. Within thirty days from the date of this order, defendants shall deposit with the

22   Clerk of the Court a one hundred and twenty-second interim payment of costs in the amount of

23   $750,000.00 which amount shall be invested in the interest-bearing account previously opened for

24   this action; and

25                  2. The Clerk of the Court is directed to serve a copy of this order on the Financial

26   Department of this Court.

27   DATED: October 17, 2018.

28
                                                     UNITED STATES DISTRICT JUDGE
                                                       1
